DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 2 and pp. 6-7, filed 1/27/2021, with respect to claims 1-4, 6, 9-18, 22-27, 29, 32, 33, 37-40, 44, and 50 have been fully considered and are persuasive.  The rejection of 11/30/2020 has been withdrawn. 

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David J. Kohn on 3/23/2021.

The application has been amended as follows: 
Amend lines 1-3 of claim 24 as follows:
24. Apparatus for processing 

	Amend lines 1-3 of claim 37 as follows:
37. A method for processing 

	Amend lines 1-3 of claim 39 as follows:
39. Loudspeaker apparatus for managing and/or reducing harmonic distortion components associated with 

Allowable Subject Matter
Claims 1-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner agrees with the applicant’s statements with respect to the independent claims 1, 23, 24, 37, and 44.  The prior art of record does not appear to teach or reasonably suggest the features of the claims, such as providing “each constant phase difference is adapted to provide cancellation of said harmonic distortion components arising along said signal path”.  Takahashi as noted by the applicant is directed towards providing cancellation of harmonic distortion arising from air nonlinearity (see Takahashi, p.3, section “3. Detailed Description of the Invention”).  Therefore, the independent claims 1, 23, 24, 37, and 44 are allowable over the prior art of record.  Claims 2-22, 25-36, 38-44, and 50 are also allowable because they depend on one of the allowable claims, and claims 45-49 have been previously indicated as allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653  

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653